            Case 1:21-cv-05620-LTS Document 9 Filed 08/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NICOLE LAWTONE-BOWLES,

                                Plaintiff,

                    -against-

THE CITY OF NEW YORK; THE CITY OF
NEW YORK DOT; THE CITY OF NEW                                    21-CV-5620 (LTS)
YORK DEPARTMENT OF HEALTH AND
MENTAL HYGIENE; THE CITY OF NEW                                 CIVIL JUDGMENT
YORK DEPARTMENT OF FINANCE; THE
CITY OF NEW YORK POLICE
DEPARTMENT TRAFFIC AGENTS; THE
CITY OF NEW YORK OFFICE OF THE
CORPORATION COUNSEL (LAW),

                                Defendants.

         Pursuant to the order issued August 23, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii). The Court declines, under 28 U.S.C. § 1367(c), to exercise

supplemental jurisdiction of the state law claims.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     August 23, 2021
           New York, New York

                                                      /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                        Chief United States District Judge
